  

EXHIBIT 10.29


EMPLOYMENT AGREEMENT

 

This AGREEMENT, dated as of February 13, 2015 (the “Agreement”), between
Overseas Shipholding Group, Inc., a Delaware Corporation (the “Company”), and
James D. Small III (the “Executive”).

 

WHEREAS, the Company and the Executive mutually desire that the Executive serve
as Senior Vice President (“SVP”), Secretary and General Counsel (“GC”) of the
Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.    Position and Duties

 

(a)   The Company hereby agrees to employ the Executive as SVP, Secretary and
GC, and the Executive hereby accepts such position and agrees to serve the
Company in such capacity during the Term, as defined in Section 2 hereof. The
Executive shall have such duties and responsibilities as may be assigned by the
Company from time to time in accordance with the terms hereof. The Executive
shall be subject to, and shall act in accordance with, all lawful instructions
and directions of the CEO and Board of Directors of the Company (the “Board”)
and all policies and rules of the Company applicable to executive officers. The
Executive shall report to the CEO.

 

(b)  During the Term, excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive shall devote his full working time,
energy and attention to the performance of his duties and responsibilities
hereunder and shall diligently endeavor to promote the business and best
interests of the Company. Notwithstanding the foregoing, to the extent that it
does not interfere with the performance of Executive’s duties hereunder,
Executive may (i) with the prior consent of the Board, serve on the boards of
directors or equivalent bodies of trade associations and/or charitable
organizations; (ii) engage in charitable activities and community affairs; and
(iii) manage his personal, financial and legal affairs.

 

2.    Term

 

The Executive shall serve as SVP, Secretary and GC commencing on March 2, 2015
or such later date as may reasonably be required by Executive’s current employer
(such date, the “Effective Date”) and shall continue until terminated (such
period, the “Term”) upon his “Separation from Service” with the Company in
connection with any of the events described in Section 4 hereof.

 

 

 

 

3.    Compensation

 

(a)   Base Salary

 

As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, the Company shall pay
the Executive a base salary at the rate of $475,000 per annum (the “Base
Salary”), payable in accordance with the Company’s payroll practice as in effect
from time to time and subject to annual review and possible increase, but not
decrease, as determined by the Board in its discretion.

 

(b)   Annual Bonus

 

In addition to the Base Salary, with respect to each fiscal year of the Company
during the Term the Executive shall be eligible to earn an annual bonus (the
“Annual Bonus”), with a target Annual Bonus of 150% of Base Salary (the “Target
Bonus”). The actual Annual Bonus shall be equal to the sum of (i) 50% of the
product of (w) the Target Bonus and (x) a percentage, calculated on a range of
zero up to a maximum of 120%, corresponding to the Executive’s achievement of
annual individual performance objectives and (ii) 50% of the product of (y) the
Target Bonus and (z) a percentage, calculated on a range of zero up to a maximum
of 130%, corresponding to the Executive’s achievement of Company annual
performance objectives, in all cases such objectives as established by the CEO,
subject to the Executive’s employment with the Company through the applicable
payment date for any such Annual Bonus. For fiscal year 2015, the Annual Bonus
period will begin as of January 1, 2015. For fiscal year 2016, the Annual Bonus
will be guaranteed to be paid at an amount not less than $150,000.
Notwithstanding anything to the contrary herein, the Annual Bonus shall be paid
no later than the 15th day of the third month following the close of the fiscal
year to which the Annual Bonus relates.

 

(c)   Sign-on Bonus

 

In addition to the Base Salary and Annual Bonus, the Company shall pay the
Executive an additional lump sum cash payment of One Hundred Fifty Thousand
Dollars ($150,000) (the Sign-on Bonus”) for the execution of this Agreement
within 30 days of the Effective Date of the Executive’s employment with the
Company.

 

2

 

 

(d)   Annual Equity Grants

 

During the term of employment, the Executive may periodically be recommended to
receive equity grants in the form of nonstatutory stock options, restricted
stock, restricted stock units, or performance stock units, subject to the
Board’s approval and further subject to NYSE or other rules and regulations
related to the timing of grants. Any such grants will be subject to terms and
conditions approved by the Board upon the recommendation of the Compensation
Committee. The specific terms and conditions governing all aspects of any such
grants shall be set forth in the Company equity incentive plan (the “Plan”) and
in the grant agreement evidencing such grants, except as in accordance as
provided for in Section 6(a) hereof. In the event of any change in the number of
shares of Common Stock outstanding by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
similar corporate change, the awards will be adjusted in a manner consistent
with adjustments made generally to similar awards under the Plan held by senior
executives of the Company. The initial grant, upon execution of a Stock Option
Grant Agreement (the “Option Agreement”) and Restricted Stock Unit Grant
Agreements (time-based and performance-based) (the “RSU Agreements”) as soon as
practicable following the Effective Date, will be $1,500,000, one-third as stock
options, one-third as time-based restricted stock units and one-third as
performance-based restricted stock units. Vesting will be over a three year
period, in equal one-third portions, as outlined in the individual equity
agreements. For calendar year 2016, the Company shall recommend to the Board for
approval an equity incentive award with a value (determined in good faith by the
Company) equal to $600,000 (or an equivalent cash award), one-third as stock
options, one-third as time-based restricted stock units and one-third as
performance-based restricted stock units. Vesting will be over a three year
period, in equal one-third portions, as outlined in the individual equity
agreements.

 

(e)   Reimbursement of Expenses

 

During the Term, the Company shall reimburse the Executive for all business
expenses incurred by the Executive in performing his duties and responsibilities
under this Agreement (“Business Expenses”), in accordance and to the extent
consistent with the Company’s policies for reimbursement of business expenses
incurred by other Company senior executive officers.

 

(f)   Other Benefits

 

During the Term, for so long as the Executive meets the eligibility requirements
of the applicable plan, policy or program: (i) except as specifically provided
herein, the Executive shall be entitled to participate in all savings and
retirement plans, policies and programs of the Company which are made available
generally to other executive officers of the Company and (ii) except as
specifically provided herein, the Executive and/or the Executive’s immediate
family including children up to 26 years of age, as the case may be, shall be
entitled to participate in, and shall receive all benefits under, all welfare
benefit plans, policies and programs (including the Company’s health insurance
and disability plans) provided by the Company which are made available to other
executive officers of the Company (for the avoidance of doubt, such plans,
policies or programs shall not include any plan, policy or program which
provides benefits in the nature of severance or continuation pay).

 

4.    Separation from Service

 

(a)   Death

 

The Executive shall separate from service with the Company, and the Term shall
terminate, upon the Executive’s death.

 

3

 

 

(b)  Disability

 

The Executive shall separate from service with the Company, if, as a result of
the Executive’s incapacity due to physical or mental illness or injury, the
Executive (i) shall become eligible to receive a benefit under the Company’s
long-term disability plan applicable to the Executive, or (ii) has been unable,
due to physical or mental illness or incapacity, to perform the essential duties
of his employment with reasonable accommodation for a continuous period of
ninety (90) days or an aggregate of one hundred-eighty (180) days within a
one-year period (“Disability”). The termination of the Executive’s employment
for Disability shall not be considered a termination without Cause for purposes
of this Agreement.

 

4

 

 

(c)   Cause

 

The Company may terminate the Executive’s employment for Cause, and upon such
termination the Executive shall separate from service with the Company. For
purposes of this Agreement, the term “Cause” shall mean, when used in connection
with the Executive’s Separation from Service with the Company: (i) the
Executive’s failure to attempt in good faith to perform his lawful duties (other
than as a result of Disability); (ii) the Executive’s willful misconduct or
gross negligence of a material nature in connection with the performance of his
duties as an employee, which is or could reasonably be expected to be materially
injurious to the Company, or any of its affiliates (whether financially,
reputationally or otherwise) (“Injurious”); (iii) a breach by the Executive of
the Executive’s fiduciary duty or duty of loyalty to the Company or its
affiliates which is or could reasonably be expected to be Injurious; (iv) the
Executive’s intentional and unauthorized removal, use or disclosure of the
Company’s or any affiliate’s document (in any medium or form) relating to the
Company or an affiliate, or the customers of the Company or an affiliate thereof
and which is not pursuant to his lawful duties and may be Injurious to the
Company, its customers or their respective affiliates; (v) the willful
performance by the Executive of any act or acts of dishonesty in connection with
or relating to the Company’s or its affiliates’ business which is or could
reasonably be expected to be Injurious, or the willful misappropriation (or
willful attempted misappropriation) of any of the Company’s or any of its
affiliates’ funds or property; (vi) the indictment of the Executive for, or a
plea of guilty or nolo contendere by the Executive to, any felony or other
serious crime involving moral turpitude; (vii) a material breach of any of the
Executive’s obligations under any agreement entered into between the Executive
and the Company or any of its affiliates that is material to either (A) the
employment relationship between Company or any of its affiliates and the
Executive or (B) the relationship between the Company and the Executive as
investor or prospective investor in the Company; or (viii) a material breach of
the Company’s policies or procedures, which breach causes or could reasonably be
expected to cause material harm to the Company or its business reputation;
provided that, with respect to the events in clauses (i), (ii), (iv) or (vii)
herein, the Company shall have delivered written notice to the Executive of its
intention to terminate the Executive’s employment for Cause, which notice
specifies in reasonable detail the circumstances claimed to give rise to the
Company’s right to terminate the Executive’s employment for Cause and the
Executive shall not have cured such circumstances, to the extent such
circumstances are reasonably susceptible to cure as determined by the Board in
good faith, within thirty (30) days following the Company’s delivery of such
notice.

 

(d)  Without Cause or Voluntarily (Other Than for Good Reason)

 

The Company may terminate the Executive’s employment without Cause, and the
Executive may voluntarily terminate his employment, other than for Good Reason,
provided that the Executive provides the Company, or the Company provides the
Executive, with notice of the intent to terminate his employment at least sixty
(60) days in advance of the Date of Separation from Service (as defined below).
Upon such termination, in each case, the Executive shall separate from service
with the Company.

 

5

 

 

(e)   Good Reason

 

The Executive may terminate his employment and separate from service with the
Company for Good Reason. For purposes of this Agreement, the term “Good Reason”
shall mean, when used in connection with the Executive’s Separation from Service
with the Company, unless the Executive shall have consented in writing thereto,
(i) a material diminution in the Executive’s Base Salary and Target Bonus
percentage or (ii) a material reduction in either his title as set forth in
Section 1 or in his duties associated with such title, (iii) a relocation of the
New York Office to more than 50 miles from the current location or the
Executive’s current residence, or a reassignment of Executive’s place of work
from the New York Office to another office located more than 50 miles from the
current location or the Executive’s current residence, or (iv) any other action
or inaction that constitutes a material breach of this Agreement by the Company;
provided, in each case, that within thirty (30) days following the initial
occurrence of any of the events set forth herein, the Executive shall have
delivered written notice to the Company of his intention to terminate his
employment for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Executive’s right to terminate
employment for Good Reason, the Company shall not have cured such circumstances
within thirty (30) days following the Company’s receipt of such notice, and the
Executive’s Separation from Service with the Company shall have occurred within
seventy (70) days following the initial occurrence of the applicable event.

 

5.    Procedure for Separation from Service

 

(a)   Notice of Separation from Service. Any separation of the Executive from
service with the Company (other than a separation from service on account of the
death of Executive) shall be communicated by written “Notice of Separation from
Service” to the other party hereto in accordance with Section 13(a) hereof.

 

(b)   Date of Separation from Service. The Date of Separation from Service shall
mean: (i) if the Separation from Service occurs due to the Executive’s death,
the date of the Executive’s death; (ii) if the Separation from Service occurs
pursuant to Section 4(b), the date on which the Executive receives a Notice of
Separation from Service from the Company; (iii) if the Separation from Service
occurs due to the Executive’s voluntary termination without Good Reason, the
date specified in the notice given pursuant to Section 4(d) hereof; (iv) if the
Separation from Service occurs due to the Executive’s termination with Good
Reason, the date of his termination in accordance with Section 4(e) hereof; (v)
if the Separation from Service occurs due to the Company’s termination for
Cause, the date of the termination in accordance with Section 4(c) hereof; and
(vi) if the Separation from Service occurs for any other reason, the date on
which a Notice of Separation from Service is given or any later date (within
thirty (30) days, or any alternative time period agreed upon by the parties,
after the giving of such notice) set forth in such Notice of Separation from
Service.

 

6

 

 

6.    Separation Payments

 

(a)   Without Cause or for Good Reason

 

In the event of the Executive’s Separation from Service due to termination by
the Company without Cause or by the Executive for Good Reason, the Company shall
pay to the Executive the amounts described in paragraphs (A), (B), (C), and (D)
below at the times specified below, and, except for (x) any vested benefits
under any tax-qualified pension plans of the Company and (y) continuation of
health insurance benefits on the terms and to the extent required by COBRA or
such other analogous legislation as may be applicable to the Executive, the
Company shall have no additional obligations under this Agreement.

 

(A)         Accrued Payments. Within thirty (30) days following the Date of
Separation from Service, (w) any Base Salary earned by the Executive but not
paid through the Date of Separation from Service; (x) any Annual Bonus earned by
the Executive but not paid through the Date of Separation from Service; (y) the
Executive’s accrued but unused vacation pay through the Date of Separation from
Service; and (z) any Business Expenses not reimbursed as of the Date of
Separation from Service (the amounts described in (w) through (z), together, the
“Accrued Payments”).

 

(B)         Salary Continuation. Salary continuation payments paid in accordance
with the Company’s standard payroll practices at the same rate as the
Executive’s then-current annual Base Salary for a period of 24 months measured
from the day of the Executive’s Date of Separation from Service (such period,
the “Severance Period” and such payments, the “Salary Continuation Payments”),
provided that the initial Salary Continuation Payment shall be made on the first
payroll date following the expiration of the Release Period (as defined below)
and shall include the Salary Continuation payments that would have been
otherwise due prior thereto.

 

(C)         Bonus Payment. In a single lump sum within 30 days following the
Date of Separation from Service, an amount equal to the Target Bonus as in
effect for the year in which the Date of Separation from Service occurs (such
lump sum, the “Separation Payment”).

 

(D)         Vesting of Equity Awards. Notwithstanding anything to the contrary
contact in any relevant equity grand agreement, all Option Shares and RSUs (and
any other equity based grants or cash in lieu of grants) granted to the
Executive, to the extent not otherwise vested, shall be vested as of the Date of
Separation from Service in the event of termination of the Executive without
Cause or by the Executive for Good Reason, death or Disability (the “Accelerated
Vesting”).

 

7

 

 

(b)  Cause or Voluntarily (other than for Good Reason).

 

In the event of the Executive’s Separation from Service with the Company due to
a termination of the Executive’s employment by the Company for Cause or
voluntarily by the Executive other than for Good Reason, the Company shall pay
the Executive the Accrued Payments within thirty (30) days following the Date of
Separation from Service. Except as provided in this Section 6(b), and except for
any vested benefits under any tax qualified pension or equity incentive
compensation plans of the Company, and continuation of health insurance benefits
on the terms and to the extent required by COBRA or any other analogous
legislation as may be applicable to the Executive, the Company shall have no
additional obligations under this Agreement.

 

(c)  Disability or Death.

 

In the event of the Executive’s Separation from Service with the Company as a
result of the Executive’s death or Disability, the Company shall pay the
Executive or the Executive’s estate, as the case may be, within thirty (30) days
following the Date of Separation from Service, the Accrued Payments. Except as
provided in this Section 6(c), and except for any vested benefits under any tax
qualified pension or equity incentive compensation plans of the Company, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA or any other analogous legislation as may be applicable to the
Executive, the Company shall have no additional obligations under this
Agreement.

 

(d)  Release

 

Notwithstanding anything to the contrary in this Agreement, the Salary
Continuation Payments, the Separation Payment, the Accelerated Vesting and the
Pro-Rata Bonus Payment (together, the “Severance Benefits”) shall be paid to the
Executive subject to the condition that (i) the Executive has delivered to the
Company an executed copy of a waiver and general release of claims (the
“Release”) in a form acceptable to the Company, and that such Release has become
effective, enforceable and irrevocable in accordance with its terms, not later
than 30 days after the Date of Separation from Service and (ii) the Executive
complies with the covenants set forth in Section 8 of this Agreement (the
“Restrictive Covenants”). In the event that the thirtieth day after the Date of
Separation from Service occurs in the calendar year following the year that
includes the Date of Separation from Service, no Severance Benefits that
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code shall be paid until the first day of the calendar year following the year
that includes the Date of Separation from Service, and any Severance Benefits
that would otherwise have been paid prior to such date shall be paid as soon as
practical after such date.

 

8

 

 

7.    No Mitigation

 

Except as expressly provided herein, the Executive shall not be required to seek
other employment or otherwise mitigate the amount of any payments to be made by
the Company pursuant to this Agreement. Except as otherwise provided herein, the
payments provided pursuant to this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the termination of the Executive’s employment or otherwise. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.

 

8.    Restrictive Covenants

 

(a)   Non-Solicitation. During the Term and for 24 months thereafter, the
Executive hereby agrees not to, directly or indirectly, solicit or hire or
assist any other person or entity in soliciting or hiring any employee of the
Company or any of its affiliates to perform services for any entity (other than
the Company or any of its affiliates), or attempt to induce any such employee to
leave the employ of the Company or any of its affiliates, or interfere in any
manner with any such employee’s relationship with the Company or any of its
affiliates, or solicit, hire or engage on behalf of himself or any other Person
(as defined below) any employee of the Company or any of its affiliates or
anyone who was employed by the Company or any of its affiliates during the
six-month period preceding such hiring or engagement. Notwithstanding the
foregoing, the provisions of this Section 8 shall not be violated by (i) the
Executive’s good faith performance of duties during the Term or (ii) an
individual’s response to a broad and general advertisement or solicitation not
specifically targeting or intending to target employees of the Company or any of
its affiliates.

 

(b)  Confidentiality; Non-Competition; Non-Disclosure. The Executive hereby
agrees that, during the Term and thereafter, except in the furtherance of the
Executive’s good faith performance of duties hereunder, he will hold in strict
confidence any proprietary or Confidential Information related to the Company or
any of its affiliates. For purposes of this Agreement, the term “Confidential
Information” shall mean all information of the Company or any of its affiliates
(in whatever form) which is not generally known to the public, including without
limitation any inventions, processes, methods of distribution, customer lists or
customers’ or trade secrets, provided that Confidential Information shall not
include information the Executive is required to disclose by applicable law,
regulation or legal process so long as the Executive notifies the Company
promptly (it being understood that “promptly” shall mean “prior to” unless prior
notice is not possible, in which case “promptly” shall mean as soon as
practicable following) of the Executive’s obligation to disclose Confidential
Information by applicable law, regulation or legal process and cooperates with
the Company to limit the extent of such disclosure. The Executive and the
Company agree that the Company would likely suffer significant harm from the
Executive’s competing with the Company during the Term and for some period of
time thereafter. Accordingly, the Executive agrees that he will not, during the
Term and for a period of 18 months following the Date of Separation from
Service, directly or indirectly, become employed by, engage in business with,
serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, any Person
competitive with, or otherwise perform services relating to, the International
Crude and Product, LNG and FSO business, and the US Flag Crude and Product
business, of the Company or its affiliates at the time of the termination (the
“Business”) for any Person (whether or not for compensation) (“Competing”). For
purposes of this Agreement, the term “Person” shall mean any individual,
partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

 

9

 

 

9.    Injunctive Relief

 

It is impossible to measure in money the damages that will accrue to the Company
or any of its affiliates in the event that the Executive breaches any of the
Restrictive Covenants. In the event that the Executive breaches any such
Restrictive Covenant, the Company or any of its affiliates shall be entitled to
an injunction restraining the Executive from violating such Restrictive Covenant
(without posting any bond). If the Company or any of its affiliates shall
institute any action or proceeding to enforce any such Restrictive Covenant, the
Executive hereby waives the claim or defense that the Company or any of its
affiliates has an adequate remedy at law and agrees not to assert in any such
action or proceeding the claim or defense that the Company or any of its
affiliates has an adequate remedy at law. The foregoing shall not prejudice the
Company’s or any of its affiliates’ right to require the Executive to account
for and pay over to the Company or any of its affiliates, and the Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by the Executive as a result of
any transaction constituting a breach of any of the Restrictive Covenants.

 

10. Arbitration

 

(a)   Any dispute, claim or controversy arising under or in connection with this
Agreement or the Executive’s employment hereunder or the termination thereof,
other than injunctive relief under Section 9 hereof, shall be settled
exclusively by arbitration administered by the American Arbitration Association
(the “AAA”) and carried out in the State of New York. The arbitration shall be
conducted in accordance with the AAA rules governing commercial arbitration in
effect at the time of the arbitration, except as modified herein. There shall be
three arbitrators, one of whom shall be nominated by the Company and one who
shall be nominated by the Executive within thirty (30) days of receipt by
respondent of the demand for arbitration, and the third arbitrator, who shall
chair the arbitral tribunal, shall be nominated by the party nominated
arbitrators within thirty (30) days of the nomination of the second arbitrator.
If any arbitrator is not appointed within the time limit provided herein, upon
request of any party to the arbitration, such arbitrator shall be appointed by
the AAA within fifteen (15) days of receiving such request.

 

(b)   The arbitration shall commence within forty-five (45) days after the
appointment of the third arbitrator; the arbitration shall be completed within
sixty (60) days of commencement; and the arbitrators’ award shall be made within
thirty (30) days following such completion. The parties may agree to extend the
time limits specified in the foregoing sentence.

 

10

 

 

(c)   The arbitral tribunal may award any form of relief permitted under this
Agreement and applicable law, including damages and temporary or permanent
injunctive relief, except that the arbitral tribunal is not empowered to award
damages in excess of compensatory damages, and each party hereby irrevocably
waives any right to recover punitive, exemplary or similar damages with respect
to any dispute. The award shall be in writing and shall state the reasons for
the award.

 

(d)   The decision rendered by the arbitral tribunal shall be final and binding
on the parties to this Agreement. Judgment may be entered in any court of
competent jurisdiction. The parties hereto waive, to the fullest extent
permitted by law, any rights to appeal to, or to seek review of such award by,
any court. The parties hereto further agree to obtain the arbitral tribunal’s
agreement to preserve the confidentiality of the arbitration.

 

11.  Section 409A

 

(a)   The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986 as
amended (“the Code”) and the regulations and guidance promulgated thereunder
(except to the extent exempt as short-term deferrals or otherwise) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A of
the Code upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A of the
Code and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” or like terms shall mean “separation
from service.” The determination of whether and when a separation from service
has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, US Treasury Regulation Section 1.409A-1(h) or any
successor provision thereto. It is intended that each installment, if any, of
the payments and benefits provided hereunder shall be treated as a separate
“payment” for purposes of Section 409A of the Code. Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A of the Code. All reimbursements and in-kind benefits provided under
this Agreement or otherwise to the Executive shall be made or provided in
accordance with the requirements of Section 409A of the Code to the extent that
such reimbursements or in-kind benefits are subject to Section 409A of the Code.
All expenses or other reimbursements paid pursuant herewith and therewith that
are taxable income to the Executive shall in no event be paid later than the end
of the calendar year next following the calendar year in which the Executive
incurs such expense or pays such related tax. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A of the Code, the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, the amount of expenses eligible for reimbursement,
or in-kind benefits provided during any taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year, provided that, the foregoing clause shall not be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Code solely because such expenses are subject to a limit related
to the period the arrangement is in effect and such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense occurred. In no event shall the Company be required to pay
Executive any “gross-up” or other payment with respect to any taxes or penalties
imposed under Section 409A of the Code with respect to any benefit paid or
promised to Executive hereunder. In the event that at the time of a separation
from service the Executive is a “specified employee” as defined by Section 409A,
no amount payable to the Executive by reason of such separation from service
that constitutes deferred compensation subject to Section 409A shall be paid
until the earlier of the first day of the seventh month following the month that
includes the separation from service, or the date of the Executive’s death, and
any amount that would otherwise have been paid prior to such date shall be paid
as soon as practical following such date, in a lump sum without interest.

 

11

 

 

12.  Nondisparagement

 

Both during the Term and at all times thereafter, regardless of the reason for
termination, the Executive shall not disparage the Company or its affiliates,
and the Company shall not, and shall use reasonable efforts to not permit the
members of the Board and the senior executives of the Company to disparage the
Executive, provided that nothing in this Section 12 shall limit the right of any
person to respond truthfully to any inquiry arising from any legal proceeding.

 

13.  Miscellaneous

 

(a)   Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):

 

If to the Company:

 

Overseas Shipholding Group, Inc.

1301 Avenue of the Americas, 42nd Floor

New York, NY 10019

 

Attn: Chief Executive Officer

 

with a copy to:

 

Arthur Kohn

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

 

12

 

 

New York, NY 10006

 

If to the Executive:

 

At such address on file with the Company

 

or to such other address as any party hereto may designate by notice to the
others.

 

(b)   This Agreement, the Option Agreement, and RSU Agreements, shall constitute
the entire agreement among the parties hereto with respect to the Executive’s
employment hereunder, and supersedes and is in full substitution for any and all
prior understandings or agreements with respect to the Executive’s employment,
including, but not limited to, any understandings or agreements under the
Overseas Shipholding Group, Inc. Severance Plan.

 

(c)   This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party or parties against whom or which enforcement of
such waiver is sought. The failure of any party hereto at any time to require
the performance by any other party hereto of any provision hereof shall in no
way affect the full right to require such performance at any time thereafter,
nor shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

 

(d)   The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

 

(e)   The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party. The Executive hereby further represents to the Company
that he will not utilize or disclose any confidential information obtained by
the Executive in connection with any former employment with respect to his
duties and responsibilities hereunder.

 

(f)    This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.

 

13

 

 

(g)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, “the
Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

 

(h)   Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 13(h), be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action.

 

(i)    The Company may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation, (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

 

(j)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to its principles of conflicts
of law.

 

(k)   This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.

 

(l)    The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 

14

 

 

* * * * *

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  James D. Small III       /s/James D. Small III   Name: James D. Small III    
  Overseas Shipholding Group, Inc.       /s/Ian T. Blackley   Name: Ian T.
Blackley   Title: President and CEO

 

15

